DETAILED ACTION
This is in response to the amendment filed on 09/02/2022. Claims 1-20 are pending in this Action. 

Remark
In the response filed 09/02/2022, claims 1, 7, 8, and 11 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s amendment regarding specification objection is accepted by the Examiner. Therefore, prior specification objection is withdrawn. 
The Applicant’s amendments regarding 35 USC 101 rejections are accepted by the Examiner. Therefore, prior 35 USC 101 rejections are withdrawn. The Examiner notes that the specification of current invention defines the amended limitation of “computer system” as “a set of devices” (see page 3, last three lines). As such, the Examiner interprets the “computer system” including hardware components.
The Applicant’s amendments regarding 35 USC 112(b) rejections are accepted by the Examiner. Therefore, prior 35 USC 112(b) rejections are withdrawn. 

Response to Arguments
Applicant's arguments filed 09/02/2022 with respect to 35 USC 103 rejections of claims 1 and 11 have been fully considered but they are not persuasive. 
The applicant argues that neither Doyle nor Chong
…provide the disclosure of at least the elements of "the user selecting fields and dictionaries to be annotated to isolate facts and content of relevance to said problem as feedback to provide for context relevant fact extraction;", "utilizing an object reference model to translate the criteria of the query analysis established by the user into automatically generated processing steps in the form of SQL commands", "utilizing said automatically generated processing steps to generate a data table from said data store", "transmitting said filtered information to one or more Machine Learning (ML) algorithms to address the problem expressed in the query from said user" and "the one or more ML algorithms selected applying said one or more models to the filtered information to collect and isolate facts to provide one or more recommended decision priorities to said user for the problem expressed in said query" as recited in claims 1 and 11, as amended. 

The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
	With respect to amended limitation of “the user selecting fields and dictionaries to be annotated to isolate facts and content of relevance to said problem as feedback to provide for context relevant fact extraction,” the Examiner holds that there is insufficient description for the amended limitation in the disclosure of the current invention. See below 35 USC 1112(a) and (b) rejections. Furthermore, the Examiner interprets said amended limitation as intended use of selection of field and dictionaries to be annotated. The annotation, isolating facts, and the rest of limitation are not positively recited in the claim. As such, said amended portion does not carry any patentable weight. 
Furthermore, Doyle in at least Fig. 3c, col. 25, lines 1-46, and col. 52, lines 25-67 discloses annotating or labeling data contents (i.e. fields) and the terms (i.e. dictionaries) for isolate terms of interests (i.e. facts and contents of relevance) for content extraction; creating an index where in the index is stored in a memory which based on the broadest and reasonable interpretation of the claimed reads on the limitation of “the user selecting fields and dictionaries to be annotated to isolate facts and content of relevance to said problem as feedback to provide for context relevant fact extraction,” as recited in amended claims 1 and 11.
Moreover, the Examiner contends that Doyle in at least Fig. 3E-4B and associated text discloses that the classified and filtered data is transferred to one or more machine learning algorithms for addressing the request expressed in the user inquiry which reads on the limitation of “transmitting said filtered information to one or more Machine Learning (ML) algorithms to address the problem expressed in the query from said user.”  Doyle further discloses in at least Fig. 3E-4B and associated text that one more machine learning algorithms applied to filtered and classified data to collected information regarding user’s inquiry which corresponds to the limitation of “the one or more ML algorithms selected applying said one or more models to the filtered information to collect and isolate facts to provide one or more recommended decision priorities to said user for the problem expressed in said query”, as recited in claims 1 and 11.  
Additionally, the applicant's arguments with respect to newly amended limitations of “utilizing an object reference model to translate the criteria of the query analysis established by the user into automatically generated processing steps in the form of SQL commands; utilizing said automatically generated processing steps to generate a data table from said data store” have been considered but are moot in view of the new ground(s) of rejection over the new reference, Hanna et al., US 9,507,820. See below for further details.
Therefore, based on above explanation and reasonings, the 35 USC 103 rejections of claims 1-20 are maintained. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains amended subject matter of “the user selecting fields and dictionaries to be annotated to isolate facts and content of relevance to said problem as feedback to provide for context relevant fact extraction” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification (for example in page 7) describes annotating documents and/or data tables, however, the specification does not describe the feature of the user selecting fields and dictionaries to be annotated to isolate facts and content of relevance to said problem as feedback to provide for context relevant fact extraction.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding amended claims 1 and 11,
the amended claims recite “the user selecting fields and dictionaries to be annotated to isolate facts and content of relevance to said problem as feedback to provide for context relevant fact extraction.” There is insufficient description in the specification for said limitation. It is not clear how annotation causes to isolate facts and content of relevance to said problem as feedback to provide for context relevant fact extraction. Thus, said limitation renders the claims indefinite. For the above reasons, claims 1 and 11 are rejected under 35 U.S.C. 112(b).
Regarding the dependent claims 2-10 and 12-20,
the dependent claims inherit the same deficiency from independent claims 1 and 11, respectively, and fail to cure the deficiency of the independent claims. Therefore claims 2-10 and 12-20 are rejected under the same reason as set forth in the rejections of claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al., US 10,705,976 (Doyle, hereafter) in view of Chong, US 2018/0314737 and further in view of Hannah et al., US 9,507,820 (Hannah, hereafter).
Regarding claim 1,
Doyle discloses a system for dynamic decision support, comprising: 
a computer system having a Graphical User Interface (GUI) active to receive a query associated with a problem requiring decision support from a user (See Doyle: at least col. 3, lines 10-23 and col. 19 lines 25-34, receiving an inquiry from a user through a GUI); 
receiving at said server data from multiple external data sources (See Doyle: at least col. 22, lines 38-67); 
initializing a module in said server to normalize received data (See Doyle: at least Fig. 5A, col. 15, lines 53-60, and col. 40, lines 8-67, normalizing data into a dictionary and storing normalized data); 
the user selecting fields and dictionaries to be annotated to isolate facts and content of relevance to said problem as feedback to provide for context relevant fact extraction where a module is active within said computer system to annotate all selected fields and dictionaries, create a data index, and store said selected fields and data index in a data store (See Doyle: at least Fig. 3c, col. 25, lines 1-46, and col. 52, lines 25-67, annotating or labeling data contents (i.e. fields) and the terms (i.e. dictionaries) for isolate terms of interests (i.e. facts and contents of relevance) for content extraction; creating an index where in the index is stored in a memory. The Examiner notes interprets the limitation of “to isolate facts and content of relevance to said problem as feedback to provide for context relevant fact extraction” as intended use); 
in response to a prompt to the user, the user inputs a query classification (See Doyle: at least Fig. 4E, Fig. 6C, Fig. 8A, Fig. 10E, col. 59, lines 3-46, and col. 70, lines 9-65);  
performing data filtering within the computer system through operation of one or more selected classification algorithms to create filtered information from said data store according to said query characterization (See Doyle: at least Fig. 1c, Fig. 2C, Fig. 10E-F, col. 70, lines 9-31, and col. 52, lines 25-67, based on query the data is classified and filtered); 
transmitting said filtered information to one or more Machine Learning (ML) algorithms to address the problem expressed in the query from said user (See Doyle: at least Fig. 3E-4B and associated text, the classified and filtered data is transferred to one or more machine learning algorithms for addressing the request expressed in the user inquiry); 
the one or more ML algorithms selected applying said one or more models to the filtered information to collect and isolate facts to provide one or more recommended decision priorities to said user for the problem expressed in said query (See Doyle: at least Fig. 3E-4B and associated text, one more machine learning algorithms applied to filtered and classified data to collected information regarding user’s inquiry).  
Although, Doyle discloses normalizing received data, Doyle does not explicitly teach normalizing data into a dictionary matrix table.
On the other hand, Choi discloses normalizing data into a dictionary table (See Choi: at least 24-25). Doyle and Choi are from the same field of endeavor of data processing. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Doyle with Choi’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the system by storing the normalized data in a dictionary table in relational format. 
The combination of Doyle and Choi discloses the limitations as stated above. However, it does not explicitly teach utilizing an object reference model to translate the criteria of the query analysis established by the user into automatically generated processing steps in the form of SQL commands; utilizing said automatically generated processing steps to generate a data table from said data store.
On the other hand, Hannah discloses utilizing an object/logical model to translating a query into programming steps in the form of a SQL query and using those programming steps to create corresponding tables (See Hannah: at least Fig. 4-6 and col. 10, lines 43-64, and col. 11, lines 11-49). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Doyle and Choi with Hannah’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to allow the system to accept entity/object based queries and combine the object-oriented modelling with the benefits of the relational database modeling. 
Regarding claim 2,
the combination of Doyle, Choi, and Hannah discloses where data from multiple sources is data from web, text, data base, comma-separated-value (csv), or any other common formatted data source sources (See Doyle: at least col. 22, lines 38-67).  
Regarding claim 3,
the combination of Doyle, Choi, and Hannah discloses a dictionary editor 
module active to receive user feedback associated with input data content sources (See Doyle: at least col. 28, lines 1-9 and col. 31, lines 56-64).  
Regarding claim 4,
the combination of Doyle, Choi, and Hannah discloses text analysis tools associated with word tokenization, word frequency analysis, stop word existence, common pronoun selection, common verb selection, and word length for selection by the user in performing text analysis on received data sources (See Doyle: at least Fig. 3A-D, col. 17, line 38 though col. 18, line 8, col. 23, lines 1-7, col. 40, lines 12-65, col. 64, lines 56-63, multiple text analysis such as tokenization, word/term frequency, stop word, common pronoun or verb selection and word length (which are well-known in the art) are performed on the received data).  
Regarding claim 5,
the combination of Doyle, Choi, and Hannah discloses instantiating one or more selected ML algorithms to create training data for use in characterizing received unknown data from one or more data sources (See Doyle: at least and Fig. 4A-B, col. 24, line 6-67).  
Regarding claim 6,
the combination of Doyle, Choi, and Hannah discloses where the selected ML algorithms present selected text phrases to a user and receive user feedback regarding context and specificity of said selected text phrases to address the query (See Doyle: at least and Fig. 4A-B, col. 23, lines 40-60, col. 24, line 6-67, col. 28, lines 1-13, and col. 65, lines 44-54, expert reviews and feedback).  

Regarding claim 7,
the combination of Doyle, Choi, and Hannah discloses where the user feedback indicates a match, the selected text phrases are added to the training data set and stored to the data store maintained by said computer system (See Doyle: at least and Fig. 4A-B, col. 23, lines 40-60, col. 24, line 6-67, col. 28, lines 1-13, and col. 65, lines 44-54, expert reviews and feedback).    
Regarding claim 8,
the combination of Doyle, Choi, and Hannah discloses utilizing training data sets maintained by the computer system to process received data for proper data classification of said received data (See Doyle: at least Fig. 4A-B and col. 34, lines 41-67).  
  Regarding claim 9,
the combination of Doyle, Choi, and Hannah discloses transmitting from said ML algorithms to the user a query on how to handle data that is determined to be missing from a data set, receiving a response from the user, and normalizing and updating said data set based upon the response from said user (See Doyle: at least Fig. 10F-H, col. 36, line 36-44, and col. 70, line 16-67, sending and displaying to a user an inquiry or recommendation on how to clarify the submitted inquiry based on determining missing data and the user select a clarified inquiry).  
Regarding claim 10,
the combination of Doyle, Choi, and Hannah discloses performing validation and tuning of each data set utilizing selected ML algorithms, receiving user feedback to adjust parameters of analysis, said ML algorithms adjusting parameters of analysis, and performing additional validation and tuning of each data set utilizing said user feedback (See Doyle: at least Fig. 3D, col. 23, lines 40-60, col. 27, line 37 through col. 28, line 13).  
Regarding claims 11-20,
the scopes of the claims are substantially the same as claims 1-10, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-10, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        11/17/2022